Appeal by defendant from a judgment of the County Court, Suffolk County, rendered June 18, 1976, convicting him of attempted sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed as to the conviction; judgment reversed as to the sentence, on the law, and case remanded to the County Court, Suffolk County, for resentencing in accordance herewith. The defendant-appellant was convicted of attempted sexual abuse in the first degree and was sentenced, as a persistent felony offender, to a term of imprisonment with a minimum of 25 years and a maximum of life. Since the procedure followed at sentencing did not fully comply with CPL 400.20, the judgment must be reversed with respect to the sentence imposed. We have considered the other contentions raised on this appeal and find them to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.